1 Reported in 214 N.W. 793.
This action was brought for a divorce upon the grounds of cruel and inhuman treatment, and sought the custody of two minor *Page 90 
children and alimony. The only issues to be determined upon the appeal relate to the custody of the younger child and as to the amount of alimony to which the plaintiff is entitled.
A divorce was granted to plaintiff upon the grounds stated. The care and custody of the children — a girl 15 years of age and a boy 12 years of age — were awarded to the plaintiff with the right to defendant to visit them at proper times and to have their custody at certain seasons of the year.
In his answer defendant admitted that he had an annual income of approximately $6,000 and that he owned property of the value of from $7,000 to $8,000. The testimony offered by the defendant fixed his income at a considerably less amount than was admitted in the answer, and was also to the effect that his property was of considerably less value than stated. The court allowed plaintiff $2,500 and in addition thereto the sum of $50 per month as permanent alimony and the sum of $50 per month for the care, clothing and support of the children. The real estate was sold, and the amount awarded to plaintiff paid including the alimony up to the first day of January, 1927.
The court found that each of the parties hereto is a fit and proper person to have the care, custody and control of the children, but that it is for the best interests of the children that their care and custody be committed to the plaintiff. Judgment was entered in accordance with the findings as above indicated, from which defendant appealed.
We are of the opinion that the findings of the trial court are amply sustained by the evidence, both as to the amount of alimony as well as the custody of the children.
Affirmed. *Page 91